860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis Lee HELWIG, Jr., Petitioner-Appellant,v.Denise M. QUARLES, Respondent-Appellee.
No. 88-1716.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1988.

Before NATHANIEL R. JONES and RYAN, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Petitioner Dennis Helwig appeals an order of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He now moves for the appointment of counsel.  Upon review of the record and petitioner's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In February 1985, a jury sitting in the Circuit Court for Wayne County, Michigan found petitioner guilty of first degree murder, assault with intent to commit murder and illegal use of a firearm and sentenced him to a term of life imprisonment.  Thereafter, without having first secured the review of his convictions through a direct appeal or other appropriate state proceedings, petitioner filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 in the District Court for the Western District of Michigan.  Upon the recommendation of a magistrate, however, the district court declined to address the merits of petitioner's numerous challenges to his convictions on the ground that he had failed to exhaust the state remedies available to him for that purpose.  Accordingly, the district court dismissed the petition for a writ of habeas corpus and petitioner filed this appeal.


3
Based upon a thorough examination of the record, the court concludes that the district court did not err in dismissing the petition for habeas relief.  Accordingly, the motion for appointment of counsel is hereby denied and the district court's final order entered May 19, 1988, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.